ORDER
PER CURIAM.
James P. Martinez (Plaintiff) appeals from a judgment entered by the trial court sustaining the motion for summary judgment filed by St. Luke’s Health Corporation (Defendant) and denying Plaintiffs Motion to Substitute Name of Party and Suggestion of Mootness of Defendant’s Motion for Summary Judgment.
We have reviewed the briefs of the parties, the legal file and the record on appeal and find the claims of error to be without merit. We find no genuine issue of material fact or error of law. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential or jurisprudential value. Judgment affirmed in accordance with Rule 84.16(b).